DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/11/2021 has been entered.
 Response to Arguments
Applicant’s amendments and associated arguments filed 6/11/2021 with respect to the previous 103 rejections have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC 112(a) for lack of written description.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 32-35, 37-41 and 43-48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims now recite that “the self-expandable frame…expands to form an inlet flange that extends distally into the ventricle and away from the inner flange in the deployed configuration, wherein the inlet flange defines an inlet that has a larger cross-sectional area than the conduit passing through the aperture in the wall of the ventricle.” This inlet flange having the larger cross-sectional area is shown in figures 9-12 and discussed in par. 0054-0056. However, none of these paragraphs disclose the inlet flange 44 specifically being a part of the self-expandable frame. It is disclosed as part of the coupler, but nowhere is it disclosed that the inlet flange 44 is actually a part of the self-expandable frame of the coupler. More broadly, nowhere does the disclosure state that the inlet flange is formed by any sort of expansion, as now required by claim 32. Furthermore, the self-expandable frame 34 is clearly disclosed as a separate structure on the coupler 12/12a from inlet flange 44.
Dependent claims 33-35, 37-41 and 43-48 are rejected based on their association with claim 32.
Allowable Subject Matter
Claims 32-35, 37-41 and 43-48 would be allowable if applicant was able to show written support in the original specification for the newly added limitations (i.e., that the inlet flange is part of the self-expandable frame and the larger cross-sectional structure is formed by the expansion of the self-expandable frame). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2014/0222040, US 2012/0253386 and US 2012/0059213.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric D Bertram whose telephone number is (571)272-3446.  The examiner can normally be reached on Monday-Friday 8am-6pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eric D. Bertram/Primary Examiner, Art Unit 3792